DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 07/02/2018. Claims 1-10 are pending for examination.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a status determining unit configured to determine an activity status of a user from a signal outputted by at least one activity sensor configured to detect an activity factor of the user 
a measuring unit configured to measure a signal value corresponding to a concentration of a specified substance contained in a first sample
an acquiring unit configured to acquire a reference value pertaining to the specified substance contained in a second sample
a calculating unit configured to calculate a concentration value of the specified substance contained in the first sample, based on the signal value and the reference value
a timing determination unit configured to determine timing for calibrating the reference value when satisfying at least one of a first condition that the activity status of the user is a predetermined status and a second condition that a variation in the concentration value of the specified substance contained in the first sample is equal to or smaller than a threshold value
an input request unit configured to request the user to input the reference value at the determined timing
All of them in claim 1
a calibrating unit configured to calibrate the reference value in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification define a control unit 21 as an example of the unit mentioned above and it define the control unit 21 as “computers each including the CPU, the RAM, the ROM and other equivalent hardware components that are provided in the receiving apparatus 2”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayter et al. (US 2011/0029269).

Regarding claim 1: Hayter disclose a measuring apparatus comprising:
a status determining unit (Fig. 1 item 120)  configured to determine an activity status of a user from a signal outputted by at least one activity sensor configured to detect an activity factor of the user (figure 6,  step 620, ¶0064);
a measuring unit configured to measure a signal value corresponding to a concentration of a specified substance contained in a first sample (figure 1, item 130, ¶0036);
an acquiring unit (Fig. 1 item 120) configured to acquire a reference value pertaining to the specified substance contained in a second sample (¶0066); 
a calculating unit (Fig. 1 item 120)   configured to calculate a concentration value of the specified substance contained in the first sample, based on the signal value and the reference value (¶0066);
a timing determination unit (Fig. 1 item 120)  configured to determine timing for calibrating the reference value when satisfying at least one of a first condition that the activity status of the user is a predetermined status (figure 6: step 620) and a second condition that a variation in the concentration value of the specified substance contained in the first sample is equal to or smaller than a threshold value (figure 7: step 730); and
an input request unit configured to request the user to input the reference value at the determined timing (¶0072).

Regarding claim 2: Hayter disclose the measuring apparatus according to claim 1, further comprising: 
(Fig. 1 item 120) configured to calibrate the reference value, wherein the timing determination unit determines the timing when satisfying a condition that elapse time since calibrating the reference value is equal to or longer than predetermined time and at least one of the first condition and the second condition (¶0056 & ¶0064).

Regarding claim 8: Hayter disclose the measuring apparatus according to claim 1, further comprising: 
wherein the first sample is interstitial fluid, the second sample is blood, and the specified substance is glucose (¶0056 & ¶0064).

Claims 9 and 10: Claims 9 and 10 disclose a non transitory computer-readable medium storing a measuring program for causing a computer to execute a process and a method performing essentially the same functional limitations of claim 1, respectively, and therefore, are rejected for the same reason as explained above, respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter et al. (US 2011/0029269) in view of Arnold et al. (US 2016/0007934).

Regarding claim 3: Hayter disclose the measuring apparatus according to claim 1, but does not explicitly disclose wherein the at least one activity sensor includes a motion sensor configured to detect a motion quantity of the user, and the status determining unit determines the (¶0056).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one activity sensor includes a motion sensor configured to detect a motion quantity of the user, and the status determining unit determines the activity status of the user, based on the motion quantity of the user, as disclose by Arnold, to the activity sensor of Hayter since having a limited universe of potential options (activity sensors), the selection of any particular option (motion sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determining the activity of the user, either option would have been obvious to one of ordinary skill.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter et al. (US 2011/0029269) in view of Matsumoto et al. (US 2017/0045622).

Regarding claim 4: Hayter disclose the measuring apparatus according to claim 1, but does not explicitly disclose wherein the at least one activity sensor includes an attitude sensor configured to detect an attitude of the user, and the status determining unit determines the activity status of the user, based on the attitude of the user. However attitude sensor to detect activity status is well known in the art as evidence by Matsumoto where it teaches wherein the at (¶0005).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one activity sensor includes an attitude sensor configured to detect an attitude of the user, and the status determining unit determines the activity status of the user, based on the attitude of the user, as disclose by Matsumoto, to the activity sensor of Hayter since having a limited universe of potential options (activity sensors), the selection of any particular option (attitude sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determining the activity of the user, either option would have been obvious to one of ordinary skill.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter et al. (US 2011/0029269) in view of Dascola et al. (US 2016/0062570)

Regarding claim 5: Hayter disclose the measuring apparatus according to claim 1, but does not explicitly disclose wherein the at least one activity sensor includes a temperature sensor configured to detect a body temperature of the user, and the status determining unit determines the activity status of the user, based on the body temperature of the user. However Temperature sensor to detect activity status is well known in the art as evidence by Dascola where it teaches wherein the at least one activity sensor includes a temperature sensor configured to detect a body  (¶0260).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one activity sensor includes a temperature sensor configured to detect a body temperature of the user, and the status determining unit determines the activity status of the user, based on the body temperature of the user, as disclose by Dascola, to the activity sensor of Hayter since having a limited universe of potential options (activity sensors), the selection of any particular option (temperature sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determining the activity of the user, either option would have been obvious to one of ordinary skill.

Regarding claim 6: Hayter disclose the measuring apparatus according to claim 1, but does not explicitly disclose wherein the at least one activity sensor includes a pulse sensor configured to measure a pulse rate of the user, a heartbeat sensor configured to measure a heart rate of the user, or a pulse wave sensor configured to measure a pulse wave of the user, and the status determining unit determines the activity status of the user, based on the pulse rate of the user, the heart rate of the user, or the pulse wave of the user. However a pulse sensor configured to measure a pulse rate of the user, a heartbeat sensor configured to measure a heart rate of the user, or a pulse wave sensor configured to measure a pulse wave of the user to detect activity status is well known in the art as evidence by Dascola where it teaches wherein the at least one activity sensor includes a pulse sensor configured to measure a pulse rate of the user, a heartbeat  (¶0260).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one activity sensor includes a pulse sensor configured to measure a pulse rate of the user, a heartbeat sensor configured to measure a heart rate of the user, or a pulse wave sensor configured to measure a pulse wave of the user, and the status determining unit determines the activity status of the user, based on the pulse rate of the user, the heart rate of the user, or the pulse wave of the user, as disclose by Dascola, to the activity sensor of Hayter since having a limited universe of potential options (activity sensors), the selection of any particular option (a pulse sensor configured to measure a pulse rate of the user, a heartbeat sensor configured to measure a heart rate of the user, or a pulse wave sensor sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determining the activity of the user, either option would have been obvious to one of ordinary skill.

Regarding claim 7: Hayter disclose the measuring apparatus according to claim 1, but does not explicitly disclose wherein the at least one activity sensor includes a blood pressure sensor configured to measure a blood pressure value of the user, and the status determining unit determines the activity status of the user, based on the blood pressure value of the user. However a blood pressure configured to detect activity status is well known in the art as evidence by (¶0260).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the at least one activity sensor includes a blood pressure sensor configured to measure a blood pressure value of the user, and the status determining unit determines the activity status of the user, based on the blood pressure value of the user, as disclose by Dascola, to the activity sensor of Hayter since having a limited universe of potential options (activity sensors), the selection of any particular option (blood pressure sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determining the activity of the user, either option would have been obvious to one of ordinary skill.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689